DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10536904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Takeda [US 2017/0171825].
As claim 1, Pelletier discloses a method comprising receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb wherein PMenb = PSenb = 50%]; and a second maximum total transmit power allowed for a second cell group of a second type [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Takeda discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0045 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PMenb is maximum for cell group, Macro]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0045 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PSenb is maximum for second cell group, Small cell, RRH], determining a total transmission power exceeds a power value [Fig 4 discloses determining if the requested power of PMenb and PSenb exceeds the power of UE, Par. 0045-0055, 0073-0077], wherein the total [Par. 0046-0052, 0063 disclose requested power is less than or equal to PMenb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Par. 0046-0052, 0063 discloses requested power is less than or equal to PSenb]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the determining and the first cell group being of the first type of radio access technology [Par. 0043-0044, 0048, 0051-0055 discloses dropping SRS of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0043-0044, 0048, 0051-0055 discloses transmitting the other signal to Menb and Senb]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as disclosed by Kakishima into the teaching of Pelletier. The motivation would have been to reduce level of interference and performance of the base stations.
As claim 2, Pelletier discloses receiving, from the base station, one or more radio resource control (RRC) messages comprising first configuration parameters of a plurality of cells grouped [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Noh discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Noh discloses Par. 090, 0194, 0196, PcMAX].
As claim 4, Pelletier discloses the total transmission power exceeds the first power value comprises when a sum of the first power and second power exceeds a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
As claim 6, Pelletier discloses the second type of radio access technology operates according to a release of LTE technology [Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier discloses the one or more first uplink signals comprise one or more first sounding reference signals [Pelletier, Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS]. 
[Pelletier, Par. 0845-0848, 0864, 0884 discloses PUSCH,]. 
As claim 9, Pelletier discloses the power value depends on whether at least one cell in the first cell group is activated [Pelletier, Par. 0668 discloses power depend number of activated cells]. 
As claim 10, Pelletier discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Kakishima [US 2017/0215107].
As claim 1, Pelletier discloses a method comprising receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology [Par. 0474, 0484 disclose WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Kakishima discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0056 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PMenb is maximum for cell group, Macro]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0056 disclose WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PSenb is maximum for second cell group, Small cell, RRH], determining a total transmission power exceeds a power value [Fig 4 discloses determining if the requested power of PMenb and PSenb exceeds the power of UE, Par. 0063-0066, 0086-0087], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first maximum total transmit power [Par. 0059-0066, 0086-0087 discloses requested power is less than or equal to PMenb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Par. 0059-0066, 0086-0087 discloses requested power is less than or equal to PSenb]; and dropping scheduled transmission of the [Par. 0048, 0060, 0063-0065 and 0086 discloses dropping SRS of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0011, 0048, 0060, 0063-0065 and 0086 discloses transmitting the other signal to Menb and Senb]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as disclosed by Kakishima into the teaching of Pelletier. The motivation would have been to reduce level of interference and performance of the base stations.
As claim 2, Pelletier discloses receiving, from the base station, one or more radio resource control (RRC) messages comprising first configuration parameters of a plurality of cells grouped [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the second type of radio access technology [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Kakishima discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Kakishima discloses Fig 4, PcMAX].
[Pelletier discloses Fig 7, Ref 730, cMAX, Kakishima discloses Fig 4, PcMAX]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
As claim 6, Pelletier discloses the second type of radio access technology operates according to a release of LTE technology [Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier discloses the one or more first uplink signals comprise one or more first sounding reference signals [Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS]. 
As claim 8, Pelletier discloses the one or more first uplink signals comprise one or more first physical uplink shared channel signals [Par. 0845-0848, 0864, 0884 discloses PUSCH]. 
As claim 9, Pelletier discloses the power value depends on whether at least one cell in the first cell group is activated [Par. 0668 discloses power depend number of activated cells]. 
As claim 10, Pelletier/Kakishima discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority and Kakishima discloses Par. 0011, 0113, dropping SRS based on priority].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Papasakellariou [US 2015/0201383].
As claim 1, Pelletier discloses a method comprising receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Papasakellariou discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0106 discloses UE receives a maximum power value, PMenb, for transmission to Menb, Par. 0036 discloses a first type of technology]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0105 discloses UE receives a maximum power value, PSenb, for transmission to Senb, Par. 0036 discloses a second type of technology], determining a total transmission power exceeds a power value [Fig 12, Ref 1210, Fig 14, 1420 discloses UE determines if the requested power of PMenb and PSenb exceeds the power of UE], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first maximum total transmit power [Fig 12, Ref 1220, Fig 14, 1420 discloses nominal transmission power for uplink of Menb is less than Pmax of is less than or equal to PMenb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Fig 12, Ref 1220, Fig 14, 1420 discloses the nominal transmission power for Senb is less than or equal to Pmax of Senb]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the determining and the first cell group being of the first type of radio access technology [Par. 0136 discloses dropping one of uplink signals of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0136 discloses transmitting the other signal to Menb and Senb]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as 
As claim 2, Pelletier discloses receiving, from the base station, one or more radio resource control (RRC) messages comprising first configuration parameters of a plurality of cells grouped [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the second type of radio access technology [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Papasakellariou discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Papasakellariou discloses Fig 12, PcMAX].
As claim 4, Pelletier/Papasakellariou discloses the total transmission power exceeds the first power value comprises when a sum of the first power and second power exceeds a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, Papasakellariou discloses Fig 12, Ref 1220  and Fig 14, Ref 1420]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
[Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier discloses the one or more first uplink signals comprise one or more first sounding reference signals [Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS]. 
As claim 8, Pelletier discloses the one or more first uplink signals comprise one or more first physical uplink shared channel signals [Par. 0845-0848, 0864, 0884 discloses PUSCH]. 
As claim 9, Pelletier discloses the power value depends on whether at least one cell in the first cell group is activated [Par. 0668 discloses power depend number of activated cells]. 
As claim 10, Pelletier/Papasakellariou discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority and Papasakellariou discloses Par. 0119, dropping SRS based on priority].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
In response to pages 9-11, the applicant states that Kakishima fails to discloses 
receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology, determining a total transmission power exceeds a power value, wherein the total transmission power is based on: a first power for transmission of one or more first MCG′ guaranteed power is P.sub.MeNB, and the SCG's guaranteed power is P.sub.SeNB. The master base station MeNB and the secondary base station SeNB report one or both of the guaranteed power P.sub.MeNB and P.sub.SeNB to the user terminal through higher layer signaling (for example, RRC signaling)]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0056 A case will be assumed here where, as an example, the MCG′ guaranteed power is P.sub.MeNB, and the SCG's guaranteed power is P.sub.SeNB. The master base station MeNB and the secondary base station SeNB report one or both of the guaranteed power P.sub.MeNB and P.sub.SeNB to the user terminal through higher layer signaling (for example, RRC signaling)], determining a total transmission power exceeds a power value [[0062] In the example shown in FIG. 4A, power that is equal to or lower than the guaranteed transmission power P.sub.MeNB is requested from the master base station MeNB to the total sum of the transmission power per CC exceeds the guaranteed transmission power P.sub.MeNB and P.sub.SeNB in both the MCG and the SCG, and whether or not the total sum of the transmission power of all CCs in both cell groups exceeds the maximum possible transmission power P.sub.CMAX. [0063] In the example shown in FIG. 4A, the total sum of the transmission power of all CCs in both cell groups exceeds the maximum possible transmission power P.sub.CMAX, so that the user terminal applies power scaling or dropping. While the total sum of the transmission power of each CC in the MCG does not exceed the guaranteed transmission power P.sub.MeNB, the total sum of the transmission power of each CC in the SCG exceeds the guaranteed transmission power P.sub.SeNB, so that the user terminal allocates the requested power to the MCG as transmission power, and allocates the rest of the power (the extra power that is left after the MCG's transmission power is subtracted from the maximum possible transmission power P.sub.CMAX) to the SCG. The user terminal sees this remaining power as the maximum possible transmission power for the SCG, and applies power scaling or dropping to the SCG. [0064] In the example shown in FIG. 4B, power to exceed the guaranteed transmission power P.sub.MeNB is requested from the master base station MeNB to transmit a UL signal (for example, an SRS) in the MCG, and power that is equal to lower than the guaranteed transmission power P.sub.SeNB is requested from the secondary base station SeNB to transmit a UL signal (for example, the PUSCH The total sum of the transmission power of all CCs in both cell groups exceeds the maximum possible transmission power P.sub.CMAX, so that the user terminal applies power scaling or dropping.], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first maximum total transmit power [[0057] When the user terminal transmits an SRS to the master base station MeNB—that is, when SRS transmission is triggered by downlink control information and/or RRC signaling—the user terminal calculates the transmission power for the MCG. When the requested power is equal to or lower than the guaranteed transmission power P.sub.MeNB, the user terminal determines that this requested power is the MCG's transmission power.]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [[0058] Similarly, when the user terminal transmits an SRS to the secondary base station SeNB—that is, when SRS transmission is triggered by downlink control information and/or RRC signaling—the user terminal calculates the transmission power for the SCG. If the requested power is equal to or lower than the guaranteed transmission power P.sub.SeNB, the user terminal determines that this requested power is the SCG's transmission power.]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the determining and the first cell group being of the first type of radio access technology; and transmitting, to a base station, at least one of the one or more second uplink signals [[0060] Now assume, as an example, a case where the total of the requested power for the MCG and the SCG shows a threat of exceeding the user terminal's maximum possible transmission power P.sub.CMAX. In this case, the user terminal applies power scaling and/or dropping to part of the channels or signals, with respect to the cell group where the requested power exceeds the guaranteed transmission power P.sub.xeNB. If, as a result of this, the transmission power equals or falls below the guaranteed transmission power P.sub.xeNB, the user terminal no longer applies power scaling and/or dropping.].  So, Kakishima discloses the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414